                 Case 1:21-cv-00284-VSB Document 12 Filed 04/09/21 Page 1 of 2




                                          THE CITY OF NEW YORK
JAMES E. JOHNSON                         LAW DEPARTMENT                                        JOHN A. PASSI DOM O
Corporation Counsel                             100 CHURCH STREET                         Assistant Corporation Counsel
                                                NEW YORK, NY 10007                               Phone: (212) 356-2617
                                                                                                    Fax: (221) 356-3509
                                                                                                  jpassido@law.nyc.gov




                                                                          April 7, 2021
      BY ECF
      Honorable Vernon S. Broderick
      United States District Judge
      United States District Court
      500 Pearl Street
      New York, New York 10007


              Re: Christopher D. Galliego v. City of New York, 21 Civ. 00284 (VSB)

      Your Honor,

               I am an Assistant Corporation Counsel in the Office of James E. Johnson, Corporation
      Counsel of the City of New York, and the attorney for Defendant City of New York (hereinafter
      “ City” ) in the above-referenced matter. Defendant City respectfully writes to request that the
      Court grant a 30-day enlargement of time for the City to respond to the Court’ s Order pursuant to
      Valentin v. Dinkins, 121 F.3d 72 (2d Cir. 1997) currently due April 12, 2021. ECF No. 6. This is
      the City’ s first request for an extension of time to respond. Plaintiff, proceeding pro se, is
      currently incarcerated and so his position could not expeditiously be obtained.

              By way of background, plaintiff filed the Complaint on January 12, 2021, alleging, inter
      alia, that on November 18, 2020, a correction officer at the Rikers Island facility assaulted
      plaintiff while he was being transported on a bus traveling from “ West Facility” to the George R.
      Vierno Center. ECF No. 2. On February 11, 2021, this Office was ordered to identify, by April
      12, 2021, the officer involved in plaintiff’ s alleged assault, and to provide his badge number and
      service address.

              On April 5, 2021, during their investigation into the incident, the undersigned learned
      that, upon information and belief, a probe team was called to the bus on which plaintiff was
      being transported. Documents relating to the extraction and any resultant infractions have been
      requested and time is necessary both to receive them, and to interview any officers named in
      them, in order to confirm their presence.
                  Case 1:21-cv-00284-VSB Document 12 Filed 04/09/21 Page 2 of 2




            Accordingly, the City respectfully requests a 30 day extension, from April 12, 2021 to
      May 12, 2021 to respond to the Court’ s Valentin Order.

               Thank you for your consideration in this matter.



                                                                 Respectfully submitted,
                 4/9/2021
As I already ordered, Plaintiff is directed to file an amended   By:    _s/_J ohn A. Passidomo______
complaint naming the John Doe defendant within 30 days of               John A. Passidomo
receiving the information from the Law Department. The                  Assistant Corporation Counsel
Clerk’s office is directed to mail a copy of this order to the          New York City Law Department
Plaintiff.                                                              100 Church Street, Room 3-202
                                                                        New York, New York 10007
                                                                        (212) 356-2617
                                                                        jpassido@law.nyc.gov
      CC: By Mail
      Christopher D. Galliego
      Plaintiff pro se
      NIC (North Infirmary Command)
      15-00 Hazen St.
      Queens, NY 11370
